Per Curiam.
An examination of the testimony satisfies us that the transaction between the parties to this cause was executed at Manasquan in this state. While it is true that the preliminary negotiations for the loan were conducted in Philadelphia, the land involved is situated in this state, the contract is to be performed here, the money was paid here, the papers executed and the entire transaction consummated at Manasquan, and hence this jurisdiction furnishes lex loci contractus. This being so, we conclude that the question of usury involved in the transaction was correctly resolved by the learned vice-chancellor, and that the decree of the court of chancery should be affirmed.
*450For affirmance — The Chancellor, Ci-iiee-Justice, Garrison, Swayze, Reed, Trenci-iard, Parker, Voori-iees, Min-turn, Bogert, Vredenburgi-i, Vroom, Green, Gray, Dill —15.
For reversal — None.